78 So.3d 573 (2011)
Rebecca Zellner GRUNZKE, Appellant,
v.
Burgess Burr MASON, III, Appellee.
No. 1D10-5206.
District Court of Appeal of Florida, First District.
June 8, 2011.
Rehearing Denied February 6, 2012.
Sharon H. Proctor, Lake St. Louis, MO; Stephanie N. Mack of Law Offices of Stephen K. Miller, P.A., Gainesville, for Appellant.
No appearance, for Appellee.
PER CURIAM.
Rebecca Zellner Grunzke appeals (1) an amended supplemental final judgment entered August 25, 2010, which incorporated a modification of the final judgment entered December 28, 2009, nunc pro tunc December 17, 2009; (2) an order dated December 28, 2009, approving the parenting plan; (3) an order dated February 24, 2010, appointing a parenting coordinator; (4) an order dated January 13, 2009, nunc pro tunc December 11, 2008, disposing of various pending motions; and (5) an order dated February 1, 2010, denying rehearing. Based on our review of the extensive record in this matter and the brief submitted by appellant, we find no reversible error committed below. Accordingly, we affirm all judgments and orders for which appellant seeks review.
AFFIRMED.
VAN NORTWICK, THOMAS, and MARSTILLER, JJ., concur.